UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4154



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY LAMAR LOGAN,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-02-200)


Submitted:   September 11, 2003       Decided:   September 25, 2003


Before WIDENER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Sandra
J. Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following a jury trial, Gregory Lamar Logan was convicted of

distribution of fifty grams of cocaine base, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A) (2000). The district court sentenced

Logan to 165 months’ imprisonment.      The sole issue Logan raises on

appeal is whether the trial court erred when it allowed testimony

concerning his prior drug trafficking activities under Federal Rule

of Evidence 404(b).

     We review the district court’s admission of evidence under

Rule 404(b) for abuse of discretion.      United States v. Queen, 132

F.3d 991, 995 (4th Cir. 1997).      In order to be admissible:     “(1)

the prior-act evidence must be relevant to an issue other than

character, such as intent; (2) it must be necessary to prove an

element of the crime charged; (3) it must be reliable; and (4) as

required by Federal Rule of Evidence 403, its probative value must

not be ‘substantially outweighed’ by its prejudicial nature.”        Id.

We have reviewed the record and the parties’ briefs and conclude

the district court did not abuse its discretion by admitting Travis

Knight’s testimony about prior drug-related conversations between

Logan and him. We also find no abuse of discretion in the admission

of Joe White’s testimony that he had engaged in occasional drug

deals with Logan over a six-month period up to February 2002.        The

evidence of Logan’s similar, prior drug-related activities was

admissible    in   order   to   prove   Logan’s   motive   and   intent.


                                    2
Accordingly, we affirm Logan’s conviction.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and oral argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3